887 F.2d 1082Unpublished Disposition
NOTICE: Fourth Circuit I.O.P. 36.6 states that citation of unpublished dispositions is disfavored except for establishing res judicata, estoppel, or the law of the case and requires service of copies of cited unpublished dispositions of the Fourth Circuit.In re Larry A. WOODSON, Petitioner.In re James T. DAVIS, Petitioner.In re Earl NASH, Petitioner.
Nos. 89-8034, 89-8035 and 89-8036.
United States Court of Appeals, Fourth Circuit.
Submitted:  July 31, 1989.Decided:  Oct. 4, 1989.Rehearing and Rehearing In Banc Denied Oct. 26, 1989.

Larry A. Woodson, James T. Adams, Earl Nash, petitioners pro se.
Before DONALD RUSSELL, WIDENER and K.K. HALL, Circuit Judges.
PER CURIAM:


1
Larry A. Woodson, James T. Adams, and Earl Nash filed these mandamus petitions contending that officials of the United States District Court for the District of South Carolina had no authority to act in actions at law because they had "titles of nobility."    Further, the petitioners contended that they had the authority to enter orders and judgment on their own behalf in various civil actions pending in the district court because of the lack of authority of the district court officials.  They claimed that court officials who had acted adversely to them in their civil actions were liable to them because the court officials had "trespassed on [their] case[s]."  They petitioned this Court to order the district court officials to do the jobs for which they are paid and to rule according to the "Supreme Law of the Land."


2
The petitions are patently frivolous.  The petitioners have failed to demonstrate that the district court officials are not doing their jobs or acting in accordance with the law.  Further, to the extent that the petitions are an attempt to obtain appellate review of district court orders, relief cannot be obtained by way of mandamus.    In re United Steelworkers, 595 F.2d 958, 960 (4th Cir.1979).


3
We grant the motions to proceed in forma pauperis but deny the petitions.  We dispense with oral argument because the facts and legal contentions are adequately presented in the materials before the Court and argument would not significantly aid the decisional process.


4
DENIED.